Case: 2:17-cv-01153-MHW-KAJ Doc #: 67 Filed: 08/07/20 Page: 1 of 2 PAGEID #: 1884




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 Julie Karpik, Michelle Lewis, Deborah Mondell,            Case No. 2:17-cv-1153
 Robert Owen, Linda Humenik, Diane George, and
 Theodore George, individually and as                      Judge Michael H. Watson
 representatives of a class of similarly situated
 persons, and on behalf of the Huntington                  Magistrate Judge Kimberley A. Jolson
 Investment and Tax Savings Plan,

                        Plaintiffs,
 v.                                                            PLAINTIFFS’ MOTION FOR
                                                               PRELIMINARY APPROVAL
 Huntington Bancshares Incorporated, Huntington                   OF CLASS ACTION
 Bancshares Incorporated Board of Directors, and                    SETTLEMENT
 Huntington Bancshares Incorporated Investment
 and Administrative Committee,

                        Defendants.


       PLEASE TAKE NOTICE that Plaintiffs Julie Karpik, Michelle Lewis, Deborah Mondell,

Robert Owen, Linda Humenik, Diane George, and Theodore George (collectively “Plaintiffs”)

will and hereby do move this Court for an Order: (1) preliminarily approving the Parties’ Class

Action Settlement Agreement; (2) approving the proposed Notice of Settlement and authorizing

distribution of the Notice; (3) certifying the proposed Settlement Class for purposes of Settlement;

(4) Scheduling a final Fairness Hearing; and (5) granting such other relief as set forth in the

proposed Preliminary Approval Order submitted herewith.

       This motion is made pursuant to Federal Rule of Civil Procedure 23(e), and is based on the

accompanying Memorandum of Law and authorities cited therein, the Declaration of Kai Richter

and exhibits thereto, the Declarations of Julie Karpik, Michelle Lewis, Deborah Mondell, Robert

Owen, Linda Humenik, Diane George, and Theodore George and exhibits thereto, the Parties’

Settlement Agreement, and all files, records, and proceedings in this matter. Defendants do not

oppose the motion as parties to the Settlement Agreement.
Case: 2:17-cv-01153-MHW-KAJ Doc #: 67 Filed: 08/07/20 Page: 2 of 2 PAGEID #: 1885




Dated: August 7, 2020                NICHOLS KASTER, PLLP

                                     By: /s/Kai Richter
                                     Kai H. Richter, MN Bar No. 0296545*
                                     Paul J. Lukas, MN Bar No. 22084X*
                                     Brock J. Specht, MN Bar No. 0388343*
                                     Brandon McDonough, MN Bar No. 0393259*
                                     Ben Bauer, MN Bar No. 0398853*
                                             * admitted pro hac vice
                                     4600 IDS Center
                                     80 S 8th Street
                                     Minneapolis, MN 55402
                                     Telephone: 612-256-3200
                                     Facsimile: 612-338-4878
                                     krichter@nka.com
                                     lukas@nka.com
                                     bspecht@nka.com
                                     bmcdonough@nka.com
                                     bbauer@nka.com

                                     BARKAN MEIZLISH DEROSE WENTZ
                                     MCINERNEY PFEIFFER, LLP

                                     Robert E. DeRose (OH #0055214)
                                     250 E. Broad Street, 10 Floor
                                     Columbus, OH 43215
                                     Telephone: (614) 221-4221
                                     Facsimile: (614) 744-2300
                                     bderose@barkanmeizlish.com

                                     ATTORNEYS FOR PLAINTIFFS
